DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2022 has been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/28/2022 was considered.

Response to Amendment
The Applicant’s Amendment filed on 11/02/2022 in which claims 1 and 3 have been amended, claim 4 have been canceled and entered of record.
Claim 3 has been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn. 
Claim 4 has been cancelled.  Therefore, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b) are withdrawn. 
Claims 1-3 are presented for examination.

Response to Argument
Applicant’s arguments with respect to the amended claims 1 and 3 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al., US Patent Publication 2003/0160510; hereinafter “Mizutani” in view of Brabec, US Patent Publication 2011/0025124; hereinafter “Brabec”.
Regarding claim 1, Mizutani discloses a power supply system (Fig. 1, 10) comprising: 
a first battery (12) connected to a first load (ABS Oil Pump…); 
a second battery (14); 
a DC-DC converter (22) connecting the first battery (12) and the second battery (14); and 
a connection switching unit (16) including a first switch (the bottom switch of switch unit 16) configured to connect the first battery (12) to a second load (18) [0021] and a second switch (the top switch of switch unit 16) configured to connect the second battery (14) to the second load (18) [0021], wherein 
the connection switching unit (16) is configured to switch states of the first switch and the second switch [0026]  after controlling a voltage difference between a primary side and a secondary side of the DC-DC converter such that the voltage difference becomes equal to or less than a predetermined value ([0020] the fully charged of the Pb battery is approximately 12 V and the fully charged of the Li is approximately 14.4 V;
Mizutani does not discloses the DC-DC converter is a bidirectional step-up/step-down type DC-DC converter comprising: a first switching element; a second switching element; a third switching element; a fourth switching element; an inductor; a first smoothing capacitor; and a second smoothing capacitor, the first switching element, the inductor, and the third switching element are connected in series and are interposed between a primary-side terminal and a secondary-side terminal, a node between the first switching element and the inductor is grounded via the second switching element, and a node between the inductor and the third switching element is grounded via the fourth switching element, and the first smoothing capacitor and the second smoothing capacitor are grounded and are connected to the primary-side terminal and the secondary-side terminal. 
Brabec discloses a DC-DC converter for converting voltage between two batteries, the DC-DC converter is a bidirectional [0054] step-up/step-down type DC-DC converter [0058] comprising: a first switching element (Fig. 2, A); a second switching element (Fig. 2, B); a third switching element  (Fig. 2, C); a fourth switching element  (Fig. 2, D); an inductor  (Fig. 2, L); a first smoothing capacitor (Fig. 2, Cin); and a second smoothing capacitor (Fig. 2, Cout), 
the first switching element, the inductor, and the third switching element are connected in series (Fig. 2, A, L and C are in series) and are interposed between a primary-side terminal (Fig. 2, terminal connected to 95) and a secondary-side terminal (Fig. 2, terminal connected to 100), 
a node between the first switching element and the inductor is grounded via the second switching element (Fig. 2, Node between A and B is grounded when B is in conduction mode), and a node between the inductor and the third switching element is grounded via the fourth switching element (Fig. 2, Node between C and D is grounded when D is in conduction mode), and  the first smoothing capacitor and the second smoothing capacitor are grounded (Fig. 2, Cin and Cout are grounded) and are connected to the primary-side terminal and the secondary-side terminal (Fig. 2, Cin is connected to terminal coming from 95 and Cout is connected to terminal coming from 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizutani to incorporate the teaching of Brabec and have the DC-DC converter is a bidirectional step-up/step-down type DC-DC converter comprising: a first switching element; a second switching element; a third switching element; a fourth switching element; an inductor; a first smoothing capacitor; and a second smoothing capacitor, the first switching element, the inductor, and the third switching element are connected in series and are interposed between a primary-side terminal and a secondary-side terminal, a node between the first switching element and the inductor is grounded via the second switching element, and a node between the inductor and the third switching element is grounded via the fourth switching element, and the first smoothing capacitor and the second smoothing capacitor are grounded and are connected to the primary-side terminal and the secondary-side terminal.  Doing so would allow high current transfer capacity between the batteries.
Regarding claim 2, the combination of Mizutani and Brabec discloses the power supply system according to claim 1 above, Mizutani further discloses 
when a voltage of a primary side of the DC-DC converter (Fig. 1, right side of the converter 22) connected to the first battery (12) becomes lower than a voltage of a secondary side of the DC-DC converter (Fig. 1, left side of the converter 22) connected to the second battery (14), a step-up operation of allowing a current to flow from the primary side to the secondary side is performed [0023].
Regarding claim 3, Mizutani discloses a power supply system (Fig. 1, 10) comprising: 
a first battery (12) connected to a first load (ABS Oil Pump…);
a second battery (14); 
a DC-DC converter (22) connecting the first battery (12) and the second battery (14); and 
a connection switching unit (16) including a first switch (the bottom switch of switch unit 16) configured to connect the first -2-Application No. 17/178,997(objection to the claim this sentence should be continue, not a new paragraph) battery (12) to a second load (18) [0021] and a second switch (the top switch of switch unit 16) configured to connect the second battery (14) to the second load (18) [0021], wherein 
the connection switching unit (16) is configured to switch selectively to a first mode ([0040] “normal start”) in which the first switch is closed and the second switch is opened ([0040] “normal start” using the Pb battery 12, thus switch 16 switches to the bottom position), and a second mode ([0040] “restart” aka “idling stop control”) in which the first switch is opened and the second switch is closed ([0040] “restart” aka “idling stop control” using the Li battery, thus switch 16 switches to the top position), 
the power supply system is mounted in a vehicle [0007] - [0008] which is switchable between a manual driving mode ([0006], [0009] “normal start” is when operator initial start the engine) and an automatic driving mode ([0003], [0006] “idling” aka “restart” is when the vehicle control system automatically carries out stop and start of an engine), 
when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power [0043] – [0047], and 
the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged [0043] – [0047].
Mizutani does not discloses the DC-DC converter is a bidirectional step-up/step-down type DC-DC converter comprising: a first switching element; a second switching element; a third switching element; a fourth switching element; an inductor; a first smoothing capacitor; and a second smoothing capacitor, the first switching element, the inductor, and the third switching element are connected in series and are interposed between a primary-side terminal and a secondary-side terminal, a node between the first switching element and the inductor is grounded via the second switching element, and a node between the inductor and the third switching element is grounded via the fourth switching element, and the first smoothing capacitor and the second smoothing capacitor are grounded and are connected to the primary-side terminal and the secondary-side terminal. 
Brabec discloses a DC-DC converter for converting voltage between two batteries, the DC-DC converter is a bidirectional [0054] step-up/step-down type DC-DC converter [0058] comprising: a first switching element (Fig. 2, A); a second switching element (Fig. 2, B); a third switching element  (Fig. 2, C); a fourth switching element  (Fig. 2, D); an inductor  (Fig. 2, L); a first smoothing capacitor (Fig. 2, Cin); and a second smoothing capacitor (Fig. 2, Cout), 
the first switching element, the inductor, and the third switching element are connected in series (Fig. 2, A, L and C are in series) and are interposed between a primary-side terminal (Fig. 2, terminal connected to 95) and a secondary-side terminal (Fig. 2, terminal connected to 100), 
a node between the first switching element and the inductor is grounded via the second switching element (Fig. 2, Node between A and B is grounded when B is in conduction mode), and a node between the inductor and the third switching element is grounded via the fourth switching element (Fig. 2, Node between C and D is grounded when D is in conduction mode), and  the first smoothing capacitor and the second smoothing capacitor are grounded (Fig. 2, Cin and Cout are grounded) and are connected to the primary-side terminal and the secondary-side terminal (Fig. 2, Cin is connected to terminal coming from 95 and Cout is connected to terminal coming from 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizutani to incorporate the teaching of Brabec and have the DC-DC converter is a bidirectional step-up/step-down type DC-DC converter comprising: a first switching element; a second switching element; a third switching element; a fourth switching element; an inductor; a first smoothing capacitor; and a second smoothing capacitor, the first switching element, the inductor, and the third switching element are connected in series and are interposed between a primary-side terminal and a secondary-side terminal, a node between the first switching element and the inductor is grounded via the second switching element, and a node between the inductor and the third switching element is grounded via the fourth switching element, and the first smoothing capacitor and the second smoothing capacitor are grounded and are connected to the primary-side terminal and the secondary-side terminal.  Doing so would allow high current transfer capacity between the batteries.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836